Weston J.
delivered the opinion of the Court.
The principal question presented in this case is, whether the tenancy at will in William Campbell was determined at the time of the alleged trespass. In the relation of landlord and tenant, fidelity is required on the part of the tenant. The authorities, cited for the plaintiff, maintain the position that any act of desertion, or which is inconsistent with an estate at will, done by the tenant, will determine the estate. The tenant, in the case before us, who was the judgment debtor, pointed out the land, which he held at will, to ho levied on as his property, atid otherwise assisted at the levy. In. *14stead of notifying the officer and the judgment creditor, that it was the property of another, and that he held it only at will, as his duty required ; by this act he claimed the land as his own, and thus disclaimed his tenure. This was an unequivocal desertion of his duty as tenant, and an act clearly inconsistent with an estate at will. We are all of opinion that the tenancy at will was thereby determined.
This view of the case removes the objection to the amendment admitted by the judge; who presided at the trial.

Judgment on the verdict.